Citation Nr: 0725497	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracolumbar scoliosis and thoracic kyphosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cerebral palsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for thoracolumbar scoliosis and thoracic kyphosis, 
and denied the veteran's claim of entitlement to service 
connection for cerebral palsy.  The veteran was notified of 
the decision that same month and did not initiate an appeal.  
Until the present time, that was the last final rating 
decision denying the veteran's claims on any basis.

2.  The evidence added to the record since the December 2004 
rating decision is cumulative and redundant and it does not 
raise a reasonable possibility of substantiating the claims, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for thoracolumbar scoliosis and thoracic 
kyphosis or cerebral palsy.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 2004 rating 
decision wherein the RO denied service connection for 
thoracolumbar scoliosis and thoracic kyphosis is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).

2.  Evidence submitted since the December 2004 rating 
decision wherein the RO denied service connection for 
cerebral palsy is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the May 2005 rating decision.  At th tatime, 
the RO sent the veteran a letter informing him of the types 
of evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
March 2005 letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The RO 
informed the veteran of what records would constitute new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  The veteran was also specifically asked to provide 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2005 SOC and a December 2005 SSOC provided him with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).


Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


III.  Service connection - Scoliosis

The veteran's claim of entitlement to service connection for 
thoracolumbar scoliosis and thoracic kyphosis was denied 
because no new and material evidence had been submitted, via 
a December 2004 rating decision.  The veteran did not file a 
timely notice of disagreement to initiate an appeal.  
Therefore, the December 2004 rating decision was final.

The evidence of record at the time of the December 2004 
rating decision included the veteran's service medical 
records.  His entrance examination was normal, and the 
veteran reported no history of a spine disorder.  In August 
1976, the veteran first indicated that he dislocated his 
spine in his early childhood years.  In September 1976, the 
veteran reported back pain for one day associated with 
training exercises.  He had a history of cerebral palsy and 
injured his back two years ago.  On examination, the 
veteran's back had an exaggerated curvature to the spine.

That same month, the veteran was evaluated for retention in 
service due to his back deformity.  On examination, there was 
deformity and tenderness of the spine.  He was admitted for 
further rest and evaluation.  In a subsequent record, the 
physician indicated the veteran had a deformity of the spine.  
It was thoracolumbar scoliosis and thoracic kyphosis.  These 
were early degenerative disorders of the lumbar area.  This 
physician felt the condition was present before the veteran's 
entry into service.  The veteran should be expeditiously 
discharged.  A subsequent profile report indicated the 
veteran's condition existed prior to service, and he was not 
medically qualified for induction.

In February 1982, the veteran underwent VA examination.  He 
indicated that he had injured his back in 1977 and had 
surgery in 1978.  Following examination, the diagnosis was a 
history of scoliosis with Harrington rod placement.

VA outpatient records dated from October 1982 to June 1984 
show the veteran complained of and was treated for his 
scoliosis.

In an August 2004 written statement, the veteran indicated 
that he was born with both cerebral palsy and scoliosis.  
While in service, his scoliosis was diagnosed, and he was 
given the choice of having surgery or being discharged.

The December 2004 rating decision indicated that new and 
material evidence had not been submitted to reopen the 
veteran's claim because the newly added evidence only showed 
that the veteran currently suffered from scoliosis and 
kyphosis of the back.  While it was new, it was not material 
because it did not show that the veteran's disorder was 
aggravated by his military service.

In a September 2005 written statement, the veteran's mother 
indicated that he was diagnosed with scoliosis of the spine 
at age three.

Evidence added to the claims file after the December 2004 
rating decision includes private medical records dated in 
April 1978 showing the veteran underwent surgery.  His 
diagnosis was congenital scoliosis.  The veteran was unaware 
of this disorder until 1976 in service.  He underwent 
Harrington rod fusion.

March 1983 private medical records show the veteran 
complained of pain in the upper end of his Harrington rod 
fusion area, and one of the rods had become more prominent.  
X-rays showed one end of the rod had been dislodged.  The 
veteran underwent removal of two rods from the dorsal spine 
along with the rest of the Harrington hardware.

VA outpatient treatment records dated from April 2001 to 
March 2005 show the veteran continued to be treated for his 
back disorder.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
thoracolumbar scoliosis and thoracic kyphosis.  The 
additional evidence, while new, is not material because it 
does not tend to show that the veteran's disorder, which 
existed prior to service, was aggravated therein.  The new 
evidence only shows that the veteran received treatment for 
his spine disorder following his separation from service, a 
fact already known at the time of the December 2004 rating 
decision.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for thoracolumbar scoliosis and thoracic kyphosis.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, the Board 
determines that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

IV.  Service connection - Cerebral Palsy

The veteran's claim of entitlement to service connection for 
cerebral palsy was denied via a December 2004 rating decision 
because the disorder was considered a congenital or 
developmental defect which was unrelated to military service 
and not subject to service connection.  The veteran did not 
file a timely notice of disagreement to initiate an appeal.  
Therefore, the December 2004 rating decision was final.

The evidence of record at the time of the December 2004 
rating decision included the veteran's service medical 
records.  In September 1976, the veteran reported a history 
of cerebral palsy.

An April 1978 private treatment record shows the veteran 
reported a history of cerebral palsy since birth with no 
significant sequelae.  The impression at that time was 
thoracolumbar scoliosis, probably secondary to cerebral 
palsy, probably idiopathic.

In an August 2004 written statement, the veteran indicated 
that he was born with cerebral palsy.

In a September 2005 written statement, the veteran's mother 
indicated that he was first diagnosed with cerebral palsy at 
age three.

Upon review of the evidence of record, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
cerebral palsy.  The additional evidence, while new, is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  In that 
sense, this added evidence is redundant since all it does is 
show the veteran had a history of cerebral palsy, a fact 
already known at the time of the December 2004 rating 
decision, as noted in the veteran's service medical records.  
The new evidence does not tend to show either that the 
veteran's cerebral palsy began in service or was aggravated 
therein.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for cerebral palsy.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, the Board determines that no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 
supra.


ORDER

Service connection for thoracolumbar scoliosis and thoracic 
kyphosis is denied.

Service connection for cerebral palsy is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


